DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module” in claims 4-5 and 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-3, 7, 10-11, and 15 are objected to because of the following informalities:  
In claims 2 and 10, a first recitation of term “at least one of the links” should be amended to recite ‘a link of the one or more links’ and subsequent recitations should be correspondingly amended to recite ‘the link of the one or more links’ in order to reduce potential confusion as to the antecedent basis and multiple first occurrences of the recited feature. 
In claims 3 and 11, the term “an amount” should be amended to recite ‘a number’ in order to improve clarity as to the feature being encompassed by the claim (the number of links). 
In claims 7 and 15, the term “a center of the rotation” should be amended to recite ‘a center of . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "about" in claims 7 and 15 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 8 and 16 are rejected due to their dependence on claims 7 and 15. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (US 20210085552 A1). 
Examiner notes: for brevity, economy, and clarity of reading, independent claims 1 and 9, and select of the dependent claims, are addressed jointly herein when instances of verbatim or near-verbatim limitations are recited in the body of differently numbered claims.  Notably, the joint function monitoring device constituting the entire body of claim 1 is present in near verbatim form in the body of claim 9 (perhaps only a single word — ‘capable’ in approximately line 2 of claim 1 — being different between the body of claim 1 and the joint function device portion of the body of claim 9).  The body of each of the dependent claims addressed jointly herein are also virtually verbatim copies or within a single nominal word or punctuation mark of one another.

For claims 1 and 9, Takahashi teaches A joint function monitoring system, [Fig. 1], comprising:
an assistive device [1] comprising:
a hinge [50] capable of being aligned with a joint [knee as shown in Fig. 20] of a mammalian body [human with leg per Fig. 20]; and
a support assembly [10, 20, 40] capable of being attached to a part of the mammalian body adjacent to the joint; [as discussed in ¶¶57-60]; and
a joint function monitoring device [100] comprising:
a bottom base [210] removably attached [attachment via cam lever arms 250 and 350 shown in Figs. 11-15 as per ¶114] to the hinge of the assistive device [as best shown in Figs. 2-3 then Fig. 8];  
a shaft [140-150] comprising a central part [141 and 150] coupled to the bottom base [140 coupled to 210 via 150 and 121a-b per Figs. 2-3 and Figs. 8-9 as detailed in at least ¶173], and a distal part [142];
a first sensor [190] coupled to the central part of the shaft [per Figs. 2 and 8] for monitoring a rotation angle of the shaft; [per ¶¶112-113]; and
a belt module [350] coupled to the distal part of the shaft and capable of being removably attached to the support assembly of the assistive device, [attachment / detachment via cam lever arms as shown in Figs. 11-15 as per ¶¶114-115], 
wherein a length [367] of the belt module is adjustable [367 can be rotated (adjusted) to fasten 350 to 40 per Fig. 15 to Fig. 14][alternately/additionally, adjustment of 350 via 351 around degree of freedom (DOF) axis B1 and 145 around unlabeled DOF axis shown as broken line in close up of Fig. 15 permits dimensional (length) extension / adjustment per ¶¶173-175 (another form of length adjustment)]. 

For claims 2 and 10, Takahashi teaches the belt module comprises one or more links [365, 367] and a link base [361] on a distal end of the belt module [per Figs. 14-15], the link base is coupled to at least one of the links [per Figs. 14-15] and the support assembly of the assistive device [attached to 40 per Figs. 14-15], and at least one of the links is removably coupled to the distal part of the shaft. [367 shown detaching from 375 of 350 connected to 142 per Fig. 14 to Fig. 15][more generally, 365 and 367 are innately removable from 140]. 

For claims 3 and 11, Takahashi teaches an amount of the links is in a range of one to six. [365 and 367 either separately constitute two links or jointly constitute one link]. 

For claims 4 and 12, Takahashi teaches the joint function monitoring device further comprises a housing [220] coupled to the bottom base, and a control module [500, 600][components 500-600 being structural equivalents to the “control module” under § 112(f) interpretation] accommodated by the housing [device 500 and communication elements for 500 to communicate with 600 (such as communication part 503 per ¶185) within housing 100 as detailed throughout ¶¶183-200 et seq. – see at least ¶¶183-185]. 

For claims 5 and 13, Takahashi teaches the control module further comprises a controller [600] communicatively coupled to the first sensor [600 communicates and coordinates with 500 top operate 100 (including sensor 190 thereon) per (summarily) ¶52 and end of ¶185 and (more detail) throughout ¶¶267-280 et seq. (see at least end of ¶271)], and a second sensor communicatively coupled to the controller. [any second sensor of multi-sensor embodiment per Fig. 16 having second sensor 511 and/or 515 per throughout ¶¶186-196]. 

For claims 6 and 14, Takahashi teaches the joint function monitoring device further comprises a locator [300], wherein when the bottom base is attached to the hinge of the assistive device, the locator is beneath the housing and aligned with the hinge. [300 including 310 and 330 is “beneath” (i.e., closer to the subject’s leg than) housing 220 — e.g., per Figs. 2-3]. 

For claims 7 and 15, Takahashi teaches the shaft further comprises an axis [axis Y] on the central part [per Figs. 2, 3, 8] , and a center of the rotation of the shaft is the axis [i.e., 141 rotates about axis Y per end of ¶94], and the rotation angle of the shaft is about 0°-360°. [where 140-150 can rotate some amount and thereby rotates at least more than 0° and thereby a value within the claimed range (0° - 360°) is taught].  

For claims 8 and 16, Takahashi teaches the axis is coupled to the first sensor. [e.g., per Fig. 8 close-up, 190 shown disposed around axis Y]. 

For claim 17, Takahashi teaches The joint function monitoring system of claim 9, wherein the joint is an ankle joint, a knee joint, [knee joint throughout entire disclosure – see at least ¶16 and Fig. 20], a hip joint, a shoulder joint, an elbow joint, or a wrist joint.

For claim 18, Takahashi teaches The joint function monitoring system of claim 17, wherein the assistive device is an ankle orthosis when the joint is the ankle joint, a knee orthosis when the joint is the knee joint, [knee orthosis for knee joint throughout entire disclosure – see at least ¶16 and Figs. 1 and 20] a hip orthosis when the joint is the hip joint, a shoulder orthosis when the joint is the shoulder joint, or a wrist orthosis when the joint is the wrist joint.

For claim 19, Takahashi teaches The joint function monitoring system of claim 9, wherein the part of the mammalian body adjacent to the joint can be a foot, a leg a hip [foot, leg, and hip, throughout entire disclosure – see at least Figs. 1 and 20], a shoulder, an arm, or a hand.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   Notably, the cited references suggest features of joint orthoses (mostly) coupled with sensor mounting and/or joint motion evaluation features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791